Title: Wednesday July 18th. Commencement Day.
From: Adams, John Quincy
To: 


       At about 11 o’clock the procession began from the door of Harvard. The succeeding Classes went before us; and we preceded the President and fellows of the University, who, were follow’d 
        
        
         by the governor and council of the Commonwealth: the company of light horse, headed by Coll. Swan, were drawn up before the meeting house. As soon as we all got placed, the president opened the Ceremony by prayer: the performances then were delivered, in the order, in which they are mentioned, (page 242) except that Cranch spoke an Oration instead of a forensic. When it came to my turn to speak I delivered the following piece.
       
        
         
          An Oration. Upon the importance and necessity of public faith, to the well-being of a Community.
          The solemnity of the present occasion, the numerous concourse of this brilliant audience, and the consciousness of my own insufficiency, all conspire, to fill my breast, with terrors hitherto unknown, and although my heart would fondly cherish the hope, that the candor, and indulgence, which have ever been the distinguished characteristics of this assembly, will at this time be exerted, yet, this involuntary palpitation expresses fears which cannot be subdued.
          Suffer me however, while the united powers of genius and of science are here display’d by others for your entertainment, to call your attention for a few moments to a subject of the utmost importance to our country, and to every individual as a citizen.
          To every reflecting mind the situation of this Commonwealth, for some months past, must have appeared truly allarming. On whatever side we turn our anxious eyes, the prospect of public affairs is dark and gloomy: the distressing scarcity of a circulating medium has been continually increasing: the violent gust of rebellion is scarcely dissipated, and threatning clouds of sullen discontent are still lowering round the horizon; luxury and dissipation, like baneful weeds have obstructed the growth of all our useful virtues; and although the hand of patriotism, has of late been stretch’d forth to crop the noxious plant, yet the fatal root, still lies lurking beneath the surface: the bonds of union which connected us with our sister States, have been shamefully relaxed by a selfish and contracted principle, and the sails of commerce furled within our ports, witness the lamentable declension of our trade.
          At this critical period, when the whole nation is groaning under the intolerable burden of these accumulated evils, and while the most tremendous calamities are suspended, by a slender thread over our heads, it is natural to enquire, what were the causes which tended to reduce the commonwealth, from a state of happiness and prosperity to the deplorable situation in which we now behold it placed, and what measures might still be adopted, to realize those happy days of national wealth and honour, which the glorious conclusion of a just and successful war, seemed to promise.
          In this enquiry, the first question which will naturally occur must be, what is the situation of our national credit? and what are the dispositions of our fellow citizens, with respect to the fulfillment of those engagements, which in times of difficulty, and danger, in times “when the souls of men were tried” they were under a necessity of contracting? And let me ask, can any man whose generous soul disdains every base sentiment of fraud or injustice, answer these questions without dropping a tear of shame, or uttering an expression of indignation? Will he not be constrained to acknowledge, that the divine enthusiasm, and the undaunted patriotism, which animated the bosoms of his countrymen, in their struggle for liberty, has abandoned many so soon as they had attained the darling object of their wishes? But what is liberty, and what is life, when preserved by the loss of honour? Would not the most abject state of slavery to which tyranny and oppression could have reduced a people, have been preferable to standing as an independent nation exposed to the scorn, the reproach, and the derision of mankind. Forbid it Heaven, that this should be our fate! From the well known honour and integrity of the distinguished patriot, who by the suffrages of a free people, has repeatedly been called to fill the seat of government, and from the present dispositions of the majority, of my countrymen, I would still hope, that they will adhere inviolably to every maxim of justice and equity; yet, an indolent carelessness, a supine inattention to the solemn engagements of the public are but too conspicuous among us: numbers indeed, without even assuming the mask of dissimulation, openly avow their desire to evade the performance of those engagements, which they once esteemed supremely sacred.
          It is frequently suggested, that nations are not subjected to those laws which regulate the conduct of individuals; that national policy commands them to consult their own interests; though at the expence of foreigners, or of individual citizens; that it is the duty of every government to alleviate the distresses of the people over whom it is placed, and in short that a violation of the public faith could not subject any individual to censure: but an idea, so palpably absurd can be formed upon no other principle, than the probability of escaping the punishment due to the most flagrant enormities: one of the basest principles which can blacken the human heart: the principle, which impels the hand of the lawless ruffian, and directs the dagger of the midnight assassin. Can it be pretended, that there be more than one kind of justice and equity? Or that honour and probity be qualities, of such an accommodating nature, that, like the venal sycophants of a court, they will suit themselves at all times to the interest, of the prevailing party? Does not the very idea of a right whether possest by an individual or by a Society, imply that of a correspondent obligation? And can a nation therefore, have a right to form treaties or enter into contracts of any kind, without being held by every bond of justice to the performance?
          The contracted bosom, which was never expanded, by the warm and generous feelings of benevolence and philanthropy, may slight all public engagements for the sake of a paltry profit, but to a mind not bereft of every virtuous sentiment, it must appear that if any obligations can be more peculiarly solemn than others, they must be those for the performance of which, the honour, not of one individual, but of millions has been pledged: and to a person whose views extend beyond the narrow compass of a day, every breach of public faith must appear equally repugnant to every principle of equity and of policy. Survey the faithful page of history, peruse the annals of the civilized world, and you will always find, that the paths of rectitude and justice, have ever been to a nation the paths of wealth and greatness, as well as of glory and honour: that public credit has ever been the foundation, upon which the fabric of national grandeur has been erected.
          So long as the grecian states adhered inviolably to the bonds by which they were connected, the innumerable armies of the Persian despot, only served as trophies to adorn their victories: when a disregard to their public faith, with its inseperable companion, Discord, crept in among them, they soon fell, an easy prey to the ambition of a less powerful tyrant.
          Rome, the imperial mistress of the world, exhibits to our view the most illustrious example of the grandeur to which a nation may arrive, by a sacred regard to public faith: it was not by the splendor of her victories, it was not by the pageantry of her triumphs that she extended her dominion over the submissive world: but it was by her insuperable attachment to the laws of justice and equity; and her punctilious observance of all the contracts in which she engaged. On the other hand, the disastrous fate of Alba, and of Carthage, the faithless rival of the roman power displays the melancholy consequences of an unjust system of policy in a Nation.
          In modern times, Britain attacked at once, by the united power of four mighty nations, and born down by the load of an enormous debt, exhibits an example, of national honour, for the admiration of the world, and for the imitation of the american States. The punctual observance of every agreement, and the scrupulous fulfillment of every contract are the only props which have supported, the sinking reputation of that ill fated kingdom. This alone has arrested the progress of threatening conquest, and suspended the uplifted arm of ghastly Ruin.
          In this country, I am persuaded there yet exists a spark of patriotism, which may still rekindle a vivid flame. On you, ye lovely daughters of Columbia, your country calls to revive the drooping public spirit: Without recurring to the examples of distant ages, let me only recommend to you, to imitate yourselves: you have already given ample proofs that the patriotic virtues, are not confined to man: Nature it is true, has not formed you, to tread the rugged paths of active life: but your’s is the nobler influence of the mind: tis your’s to encourage with the smiles of applause every virtuous undertaking, and when the warrior returns from the field of battle with the laurel in his hand, ’tis your’s to twine it round his head. Oh! may you every instill into the tender mind the principles of liberty and of patriotism; and remember that the man who can violate his country’s faith, must ever be regardless of his own.
          Suffer me, my friends and class-mates to address you upon this interesting subject. Warm’d by that friendship, which will ever be the pride, and comfort of my life, I can attest the sentiments of honour and integrity which I have ever heard you express. To recommend to you a spirit of patriotism, and of public zeal would be needless; I can therefore only exhort you, when you shall be advanced upon the theatre of the world; when your Country shall call upon you, to assist in her Councils, or to defend her, with your fortunes and your lives against the sword of Invasion, or against the dagger of Oppression, to retain those severe republican virtues, which the pamper’d minion of a tyrant may deride, which the debilitated slave of luxury may dread, but which alone can effectually support the glorious cause of Freedom and of Virtue. Above all, may your ruling passion ever be to preserve pure and immaculate the reputation of your Country. May an insuperable attachment to this, ever shine forth in your actions, ever be the favourite theme of your discourse: for it may safely be asserted, that all the distresses in which the commonwealth is involved, are immediately connected, with the loss of our national credit, and that of an invincible resolution to abide, by all the agreements to which we have consented, were display’d in the conduct of our citizens in general, we should soon rise superior to every temporary evil: gentle Peace, and smiling plenty would again appear and scatter their invaluable blessings round the happy land: the hands of Commerce would recover strength and spread the swelling sail: arts and manufactures would flourish here, and soon would vie with those of Europe, and, Science here would enrich the world, with noble and useful discoveries. The radiant Sun of our union would soon emerge from those thick clouds, which obscure his glory, shine with the most resplendent lustre, and diffuse throughout the astonished world, the brilliant light of Science, and the genial warmth of freedom. Our eagle, would soon extend the wings of protection to the wretched object of tyranny and persecution in every quarter of the globe.
          The Muses, disgusted, with the depravity of taste and morals which prevails in Europe, would soon take up their abode in these blissful seats of liberty and peace: here would they form historians who should relate, and poets who should sing the glories of our country.
          And shall we from a sordid motive of self-interest forego all these advantages? Shall we draw upon our country the execrations of injured foreigners? Shall we deprive the man, who nobly fought and bled to establish our freedom, of that subsistence which he no longer can procure? Or shall we reduce his mourning widow and his orphan child to beggary, as a reward for his services? Forbid it ye powers, who are the protectors of innocence and virtue! May a detestation of so base a principle, be engraved upon the heart of every american! May it be expressed in the first accents of the lisping infant, and in the last words pro­nounced by the faltering voice of age! And may national honour and integrity distinguish the american commonwealths, till the last trump shall announce the dissolution of the world, and the whole frame of nature shall be consumed in one universal conflagration!
         
        
       
       The performance, as well as several others, was honour’d with a mark of approbation from the audience: after the conference, between Amory, Lloyd and White, the four following parts were omitted: the mathematical performers then delivered up their parts to the governor, and the morning exhibitions were closed with the english Oration by Freeman, who perform’d extremely well, and with general applause. We then return’d in procession to the hall, where the dinner had been provided, and where according to custom, we attended them: after dinner a psalm was sung, and Bil: Abbot served as deacon: after the ceremony was over I return’d to my chamber, where I found some of my company at dinner. It was near three when we left the meeting house before dinner: and at about five, we return’d thither in procession again, but with the candidates for masters degrees. The president spoke a farewell address to our class in latin which was clap’d: this was followed by Mr. Stedman’s english oration, which was as good as I expected from him. We then proceeded to the ceremony of taking our degrees. That of batchelor of arts was conferr’d on the following persons.
       William Lovejoy Abbot.
       Abiel Abbot
       John Quincy Adams
       Jonathan Amory
       Samuel Angier
       Benjamin Beale
       James Bridge
       Josiah Burge
       John Chandler
       Thomas Chandler
       Gardner Leonard Chandler
       Caleb Child
       William Cranch
       Peter Eaton
       Oliver Fiske
       John Forbes
       Bossenger Foster
       Nathanael Freeman
       Timothy Fuller
       Thomas Hammond
       Thaddeus Mason Harris
       Walter Hunnewell
       Joseph Jackson
       Asa Johnson
       William Samuel Judd
       Samuel Kellogg
       Ephraim Kendal
       Nathanael Laurence
       Ebenezer Learned
       Moses Little
       James Lloyd
       James Lovell
       
       William Mason
       Daniel Mayo
       Samuel Mead
       Ephraim Morton
       Hezekiah Packard
       John Phelps
       Nathanael Shephard Prentiss
       Samuel Putnam
       Isaac Rand
       John Sever.
       Solomon Vose
       John Jones Waldo
       Francis Welch
       Leonard White
       Samuel Willard
       Samuel Williams.
       Barron, Cushman and Whitney, will be obliged to wait till they can get money to discharge their bills. Bridge, John Chandler, Lovell, Waldo, and Williams, were declared to be necessarily absent so that in fact there were only 43 of us who really went through the ceremony. When we had return’d to our seats, the candidates for the master’s degree went through in the same manner; after which the latin valedictory Oration was pronounced by Mr. Timothy Williams. The whole was closed by a prayer from the President. We then conducted the government of the State and of the University, to the President’s house, where we left them; and return’d to college. I found our chambers as full of company as they could hold and was complimented and flattered on every side.
       One such day every year, would ruin me. However; I still think that all the advantages of a public Commencement proceed from a gratification of vanity: and if this passion is foster’d in two or three persons it must be mortified in many others; and may therefore very probably do more harm than good.
       All our company was gone at about 9 this evening; and at about 10, I retired to bed.
      